282 S.W.3d 892 (2009)
CITY OF PECULIAR, Respondent,
v.
Gary ROTHLISBERGER, Appellant.
No. WD 69692.
Missouri Court of Appeals, Western District.
May 19, 2009.
David S. Rauzi, for Appellant.
Judd L. Herbster, for Respondent.
Before Division Two: THOMAS H. NEWTON, C.J., JAMES M. SMART, JR., Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Gary Rothlisberger appeals the judgment of the trial court dismissing his application for trial de novo as untimely. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).